Citation Nr: 9925740	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel








INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This appeal arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied an increased rating for 
lumbosacral strain.  

The Board of Veterans' Appeals (Board) notes the veteran 
reported that his low back disability had rendered him unable 
to work when he was examined by VA in February 1998.  The 
veteran appears to be raising an issue of entitlement to a 
total disability evaluation for compensation purposes on the 
basis of individual unemployability.  This issue has been 
neither procedurally prepared nor certified for appellate 
review, and is referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected low back disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for his 
lumbosacral strain is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

A review of the most recent VA examination conducted in 
February 1998 shows the veteran related that his low back 
disability had rendered him unable to perform any job.  The 
examiner merely commented in his assessment that the 
functional limitations from low back pain were such that they 
interfered with the veteran's ability to hold a job; however, 
the relationship of these symptoms to injury sustained 36 
years earlier was questionable.

The Board notes that the above discussed examination, as well 
as the preceding VA examinations in 1997 do not adequately 
address the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the most recent examination provided significant 
findings referable to the appellant's service-connected low 
back disability, specific findings relative to the 
requirements set forth in DeLuca, and pertinent criteria were 
not addressed in the examination report.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1998), the 
Board will not decide the issue certified for appellate 
review pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his low back 
disability since February 1998.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by appropriate specialists 
for the purpose of ascertaining the 
current nature and extent of severity of 
his service-connected lumbosacral strain.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate the examination 
reports that they have reviewed the 
claims file, criteria under 38 C.F.R. § 
4.40, 4.45, 4.59, and a copy of this 
remand.  Any further indicated special 
studies should be conducted.  It is 
requested that the examiners provide 
explicit responses to the following 
questions:

(a) Does the service-connected low 
back disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?




(b) Does the service-connected low 
back disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation? 

If the severity of these 
manifestations cannot be quantified, 
the examiners must so indicate.

(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected low back disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
low back disability, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disability.

(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected low back 
disability, and if such overlap 
exists, the degree to which any 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiners should so 
indicate.

The examiners must also express an 
opinion as to the impact of the veteran's 
service-connected lumbosacral strain on 
his ability to obtain and retain a 
substantially gainful occupation.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for lumbosacral 
strain with application of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


